 

Exhibit 10.36

 



zais_word_logo_highres [image_002.jpg]

 

 

February 27, 2017

 

ZAIS Group, LLC

2 Bridge Ave Suite 322

Red Bank, NJ 07701

 

Mr. Howard Steinberg

[Address Redacted]

 

Dear Howard:

You have advised us that you wish to step down as General Counsel of ZAIS Group,
LLC (“ZG”) and ZAIS Group Holdings, Inc.(“ZGH”) (ZG and ZGH, together with their
respective affiliated entities, “ZAIS”) in order to be able to spend more time
with your family. You have also advised us that you are willing to continue to
provide legal services to ZAIS in an advisory capacity, serving as an
independent contractor rather than as an employee. This letter confirms our
agreement as follows:

 

1.You will cease to be an employee of ZAIS Group, LLC at the close of business
on March 31, 2017 and will resign as General Counsel of ZAIS (and from any other
officer positions you may hold) effective as of that date and time. Upon ceasing
to be an employee of ZAIS Group, LLC, you will no longer be an eligible employee
under or covered by any of the ZAIS benefit plans that apply to employees
(although you will be eligible for continued health benefits under COBRA as
addressed below).

 

2.Commencing April 1, 2017, you will be retained as Senior Legal Advisor to
ZAIS, with your ZAIS contact for the services you will be providing being the
Chief Executive Officer of ZG (“CEO”).

 



 

 

 

3.You are being retained to provide legal services to ZAIS, and will be
available to advise the CEO and other members of ZAIS management and the ZGH
Board.

 

4.You will also endeavor to attend meetings of the Board of Directors of ZGH at
the reasonable request of the CEO or the Chairman of the Board.

 

5.You will be prepared to devote 20 hours per week, subject to and recognizing
that you may not work or be available to provide services in the event of an
illness or medical condition or family emergency or for four weeks of each year
due to your vacations, to advising ZAIS.

 

6.In consideration of your legal services hereunder, ZG will pay you a quarterly
retainer of $150,000, payable in advance on the first day of each calendar
quarter commencing on April 1, 2017.

 

7.ZG will pay you $450,000, subject to normal federal, state and local
withholding, upon execution and delivery of this letter.

 

8.In the event you are requested by the CEO or other members of ZAIS management,
or are otherwise required, to devote more than 20 hours during any week to
advising ZAIS, ZG will pay you an additional fee of $900 per hour for the number
of hours in excess of 20 which you devote to ZAIS matters. Such additional fees
will be paid to you within 30 days of your submission to ZG of written invoices
describing in reasonable detail the work performed.

 

9.ZG will reimburse you promptly for all reasonable out of pocket expenses
reasonably incurred by you in performing services hereunder, upon presentation
of appropriate invoices. Such out of pocket expenses will include travel
(including travel to and from ZG headquarters), business meals and authorized
entertainment.

 

10.You will have the right to elect continued health and medical insurance
coverage for you and your wife for up to 18 months following the termination of
your employee coverage, under COBRA. If you elect COBRA, then for as long as you
continue as a legal advisor ZAIS will pay 70% of the total premiums for your
coverage during the time that you and your wife are receiving benefits pursuant
to your COBRA election. After that coverage under COBRA lapses, and for as long
as you continue as a legal advisor, ZAIS will reimburse you for up to 70% of the
cost of a Medicare supplementary health insurance policy for you and your wife,
up to $3,450 per quarter.

 



 

 

 

11.Should your current Manhattan office space at McDermott, Will & Emery LLP
(“MWE”) become unavailable, ZG will provide you an allowance or reimburse you
for the reasonable cost of maintaining a suitable office in midtown Manhattan
through a shared office space provider such as Regus.

 

12.You will continue to be covered as a named insured under ZAIS’s D&O and E&O
insurance policies as in effect from time to time and will be indemnified by
ZAIS to the same extent as you are currently indemnified.

 

13.You and ZAIS confirm the continuing applicability of the arrangements set
forth in the letter, dated February 18, 2011, among you, ZG and MWE , including
without limitation that you will (i) not be performing any professional services
for ZAIS as a MWE lawyer, (ii) you will not hold yourself out as a MWE lawyer or
as being otherwise employed by MWE while performing work in your capacity as
Senior Legal Advisor to ZAIS, (iii) you will not conduct yourself in a manner
that may give third parties the impression or belief that you are conducting
your duties and responsibilities for ZAIS as an employee, agent or
representative of MWE, and (iv) you will not receive any remuneration from MWE
related, directly or indirectly, to the nature or amount of the work performed,
or to be performed, by MWE for ZAIS. MWE shall be deemed to be a third party
beneficiary of this paragraph.

 

14.During the time you are providing legal services hereunder, you will have
access to ZAIS’s premises, books and records and your ZAIS email account to the
full extent needed and requested so that you can perform your legal services
under this agreement. Upon the termination of your legal services performed
under this agreement, you will deliver to ZG any ZAIS property in you possession
or under your control. This paragraph does not prohibit you from retaining for
your own records copies of personnel, compensation, performance and other
employment documents relating solely to yourself.

 



 

 

 

15.Your services as a legal advisor pursuant to this agreement will be provided
by you as an independent contractor, and you will be compensated as such. You
acknowledge and agree that in your capacity as an independent contractor
providing services to ZAIS as outlined herein you are responsible for satisfying
all federal, state, local and other income and other tax obligations arising out
of the compensation you will receive under this agreement, and that the Company
will not withhold or remit tax on your behalf.

 

16.This agreement, and your services hereunder, may be terminated by ZAIS or you
on 30 days’ prior written notice to the other party. Upon any such termination
by ZAIS, other than on a termination due to your failure to provide services
hereunder for a period of 45 or more consecutive days and provided that such
failure to perform is not the result of your death or disability, ZG will pay to
you within 10 days of the effective date of termination the amount of $300,000.

 

17.This agreement is governed by the laws of the State of New Jersey, without
regard to its conflict of law rules.

 

To confirm your agreement with the foregoing, please sign below and return this
agreement to us. We look forward to having you available to continue to provide
legal advice to ZAIS under the new structure and arrangement set out in this
agreement.

 

 



ZAIS GROUP LLC           By /s/ Michael F. Szymanski   /s/ Howard Steinberg    
  Michael F. Szymanski   Howard Steinberg President    

 



 



